UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 001-31338 Wireless Age Communications, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 98-0336674 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite King City, Ontario, L7B 1M3, Canada (Address of Principal Executive Offices) (905) 833-2753 (Issuer’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of May 15, 2008: 58,694,542 Explanatory Note: This Amendment No. 1 on Form 10-Q of Wireless Age Communications, Inc. for the three month period ended March 31, 2008, which was filed with the Securities and Exchange Commission (the “SEC”) on May 15, 2008, is to restate the consolidated balance sheets atMarch 31, 2008 and December 31, 2007 and the consolidated statements of cash flows and stockholders’ equity (deficiency) for the three month period ended March 31, 2008 to correct the following errors: 1) In December 2007, the Company amended the terms of its existing line of credit. Under the amended credit facilities, the Company, together with its controlling shareholder, Newlook Industries Corp., became co-borrowers of a loan totaling $2,520,000.The amended facilities included: 1) a new $1,513,000 (CAD $1,500,000) 18% per annum 3 year term loan; and 2) a $1,007,000 (CAD $1,000,000) revolving facility. The assets of the Company remained as collateral for the amended facilities.As at December 31, 2007, $1,513,200 was drawn under the term loan and $nil was drawn under the revolving facility. The Company and Newlook agreed that the full proceeds of the term loan would be advanced to Newlook.The Company did not originally recognize the term loan on its consolidated balance sheet as at December 31, 2007 on the basis that the proceeds were fully advanced to Newlook. Upon further analysis, the Company concluded this accounting treatment was incorrect as this did not reflect its legal obligation as a borrower under the facility.As a result, the Company has restated its consolidated balance sheets as at March 31, 2008and December 31, 2007 to reflect its obligation under the term loan with a corresponding “Due from related parties” balance representing the amount advanced to Newlook. 2) In 2007 and 2006, the Company recognized incremental beneficial conversion features in its convertible preferred stock upon the resolution of certain contingent events that decreased the price into which the preferred stock could be converted into common stock.This resulted in the recognition of deemed dividends of $3,848,714 and $2,515,767 in 2007 and 2006, respectively, which, in total, represented an excess of $5,995,101 over the proceeds originally ascribed to the conversion feature on its initial recognition. Upon further review of Emerging Issues Task Force (“EITF”) Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios (“EITF 98-5”), the Company determined that the excess should be reversed in order to limit the discount assigned to the beneficial conversion feature to the amount of the proceeds allocated to it. The impact on these financial statements is to reduce additional paid in capital and accumulated deficit by $5,995,101 at December 31, 2007. 3) In 2007, the Company issued 6,666,667 common shares to Newlook to cancel 5,000,000 A warrants and 5,000,000 B warrants, and recognized an expense of $673,274 equal to the difference between the fair value of the common shares and the carrying value of the warrants.The Company has reallocated the expense to accumulated deficit as the issuance of common shares represents, in substance, a payment made to induce conversion of the warrants; the Company therefore accounted for the transaction in a manner similar to that prescribed by EITF Topic D-42, The Effect on the Calculation of Earnings per Share for the Redemption or Induced Conversion of Preferred Stock. This restatement did not have an impact on these financial statements as the reallocation occurred during periods not presented herein. Wireless Age Communications, Inc. INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis 16 Item 3. Controls and Procedures 21 PART II. Other Information Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K A)Exhibit Schedule B)Reports Filed on Form 8-K 22 Signatures 23 2 PART I.
